Title: To James Madison from John Graham, 30 August 1807
From: Graham, John
To: Madison, James



Dear Sir
Richmond 30th. August 1807.

Today Judge Marshall delivered a very laboured and elaborate opinion on the points brought into discussion by the Motion made by Mr Burr about ten days ago. This opinion will put an end to the Trials for Treason here, for it goes completely to support the Motion I can not enter into any detail of his arguments for I did not hear him distinctly, and if I had, I could not have followed his reasoning as it was bottomed on legal principles which I did not understand.
The opinion was handed down from the Bench to Mr Hay and he is to meet the Court this afternoon at 6. O clock to proceed in such way as he may think proper The object of the meeting of the Court this afternoon is to release the Jury from their Confinement at least so I understood it.
I think it probable that I shall be permitted to leave Richmond in a few days, and if I find my Horse in travelling condition, I beleive, I shall indulge myself in the pleasure of paying my Respects to you & Mrs Madison in Orange.  With Sentiments of the Highest Respect I have the Honor to be Sir, Your Most Ob’t Sert

John Graham

